Citation Nr: 1000100	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served from July 1951 to August 1954.  The 
appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claims for service connection for the cause of 
the Veteran's death and for DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.  

In a December 2006 statement, the appellant requested a 
Travel Board hearing at the RO.  However, in a subsequent 
statement received in January 2007, she indicated that she 
could not travel to the RO and therefore no longer wanted a 
Travel Board hearing.  Accordingly, the appellant's request 
for a hearing is considered to be withdrawn.  38 C.F.R. § 
20.704(e) (2009).

Additionally, the Board recognizes that, following the 
certification of the appeal in March 2007, the appellant 
submitted additional lay statements in support of her claims.  
That additional evidence, received in December 2007 and 
February 2009, was not accompanied by a waiver of RO 
consideration.  Nevertheless, the Board finds that, because 
the newly submitted lay statements are cumulative of evidence 
already in the claims folder, those additional submissions do 
not constitute additional pertinent evidence.  Therefore, 
remand to the RO is unnecessary.  38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005, from pneumonia, 
chronic obstructive pulmonary disease (COPD), and 
stenotrophomonas bacteremia.  Klebsiella, pseudomonas, 
splenic infarct, and a urinary tract infection were noted as 
contributory causes of death.  The Veteran was not service 
connected for any of those conditions, and the evidence of 
record does not show that they were incurred in service or 
manifested to a compensable degree within one year following 
the Veteran's separation from service.  Nor are they related 
to the Veteran's posttraumatic stress disorder (PTSD), the 
only disability for which he was service connected during his 
lifetime.

2.  The Veteran was not rated as totally disabled as a result 
of a service-connected disability for 10 continuous years 
immediately preceding his death, nor was he a former prisoner 
of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2009).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2009); 38 C.F.R. § 3.303 
(2009).  No compensation shall be paid, however, if the 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1110 
(West 2009).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including bronchiectasis and 
cardiovascular-renal disease, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  However, COPD, pneumonia, 
stentrophomonas bacteremia, and klebsiella, are not 
conditions for which service connection may be granted on a 
presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2009).  Alcohol abuse and drug abuse, unless 
they are a secondary result of an organic disease or 
disability, are considered to be willful misconduct.  
38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2009).  The isolated 
and infrequent use of drugs by itself will not be considered 
willful misconduct.  However, the progressive and frequent 
use of drugs to the point of addiction will be considered 
willful misconduct.  38 C.F.R. § 3.301(c)(3) (2009).

The law prohibits a grant of direct service connection for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service.  Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 
2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a 
Veteran may be service connected for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  In order to qualify for 
service connection, the Veteran must establish, by clear 
medical evidence, that his alcohol or drug abuse disability 
is secondary to or is caused by their primary service-
connected disorder, and that it is not due to willful 
wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309, 
314 (1993).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. §§ 3.303, 3.310.
Here, the appellant in essence contends that the Veteran's 
PTSD and related symptoms, in particular his abuse of 
alcohol, materially contributed to his death.  

The Veteran died on December [redacted], 2005.  A December 2005 death 
certificate listed his immediate causes of death as 
pneumonia, COPD, and stenotrophomonas bacteremia.  
Additionally, a urinary tract infection, klebsiella, 
pseudomonas, and splenic infarct were noted as contributory 
causes of death.

At the time of his death, the Veteran was service-connected 
for PTSD, rated as 50 percent disabling, effective December 
12, 1973, and as 70 percent disabling, effective October 8, 
1998 .  He also was in receipt of a grant of total disability 
based upon unemployability (TDIU), effective October 8, 1998.  
Significantly, the Veteran was not service connected for 
pneumonia, COPD, splenic infarct, or any urinary tract or 
bacterial infections, including klebsiella or pseudomonas.

The record before the Board contains service medical records, 
post-service medical records, and written statements from the 
Veteran and the appellant.  That evidence will be addressed 
as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(a discussion of all evidence by the Board is not required 
when the Board has supported its decision with thorough 
reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the Veteran's 
cause of death.

The Veteran's service medical records are void of any 
complaints, diagnoses, or treatment related to respiratory or 
kidney problems or bacterial infections.  Those records 
indicate that in August 1954, the Veteran was treated for 
complaints of nausea and vomiting and diagnosed with food 
poisoning.  Later that month, he underwent a chest X-ray that 
was negative for any cardiovascular or pulmonary 
abnormalities.  On examination prior to his separation from 
service in August 1954, the Veteran did not complain, nor did 
the clinical evaluation reveal, any symptoms related to 
pneumonia, COPD, stenotrophomonas bacteremia, pseudomonas, 
klebsiella, splenic infarct, or urinary tract infections.

The Veteran's post-service VA medical records indicate that 
in May 1977 and April 1979 he underwent chest X-rays, which 
revealed clear lungs and a normal-sized heart.  However, 
subsequent VA medical records reflect that in the late 1980s 
the Veteran developed emphysema, which was attributed to his 
smoking habit and ultimately led him to retire from his jobs 
as a truck driver and garbage collector.  VA medical records 
dated in December 1991 and January 1992 reflect complaints of 
wheezing and shortness of breath, which were attributed to a 
diagnosis of COPD.  

In February 1992, the Veteran underwent pulmonary function 
testing, which revealed a severe obstructive ventilatory 
defect for which he was prescribed inhalers.  The following 
April, he was treated for complaints of wheezing and 
diagnosed with severe reversible obstructive lung disease.  
It was noted that the Veteran was "doing well" on inhaler 
therapy.  However, subsequent VA medical records show that, 
beginning in January 1995, he required ongoing treatment for 
severe COPD and related symptoms, including a chronic cough 
productive of white sputum, wheezing, and hoarseness.  He 
also was treated periodically for urinary tract infections.

Additionally, the Board observes that, beginning in the mid-
1970s, the Veteran was afforded psychiatric treatment for 
"combat fatigue," which was later diagnosed as PTSD.  He 
received ongoing therapy and medication for that disorder and 
related symptoms.  The Veteran also was treated for chronic 
alcohol abuse.  During a VA psychiatric assessment conducted 
in August 1998, he stated that his heavy drinking "help[ed] 
him cope with his [PTSD] symptoms of nightmares and sleep 
disturbance, and also help[ed] him to deaden the pain and 
stop the memories."  Additionally, the Veteran reported 
that, in the mid-1960s, he had attempted suicide while 
intoxicated and incurred a self-inflicted bullet wound to the 
chest, which "fortunately did little damage."  
Significantly, none of the Veteran's VA treating providers 
related his service-connected PTSD or any of its associated 
manifestations, including the residuals of a chest wound 
incurred during his reported suicide attempt, to his 
respiratory and urinary tract problems.  Nor did any of those 
treating providers opine that the Veteran's PTSD was 
responsible for his abuse of alcohol.  Furthermore, while the 
Veteran himself reported that he had been told to "stop or 
decrease his drinking for health reasons," there is no 
clinical evidence of record relating his alcohol abuse to any 
of the conditions listed on his death certificate.   

The record thereafter shows that in June 2005, the Veteran 
was admitted to a VA Medical Center for severe COPD and 
coronary artery disease.  He was treated for those 
respiratory and heart ailments over the next several months.  
During that period, the Veteran also was diagnosed with and 
treated for multiple bacterial infections.  Despite 
aggressive inpatient treatment, however, the Veteran's 
overall health deteriorated and he regrettably passed away on 
December [redacted], 2005.

The Veteran's service medical records are negative for any 
findings of pneumonia, COPD, stenotrophomonas bacteremia, 
pseudomonas, klebsiella, splenic infarct, or urinary tract 
infections.  Nor is there evidence of bronchiectasis, 
cardiovascular-renal disease, or related symptoms within one 
year of separation from active duty.  Service connection for 
cause of death on a presumptive basis is therefore not 
warranted.  Moreover, the first evidence of treatment for 
emphysema, the condition that clinically preceded the 
Veteran's COPD, which, in tandem with other respiratory and 
kidney problems and bacterial infections, resulted in his 
death, is dated in the late 1980s, more than 30 years after 
his discharge from service.  In view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment, which weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no evidence of respiratory or kidney problems or 
bacterial infections either in service or for several years 
after, the Board finds that an opinion regarding the etiology 
of the Veteran's cause of death need not be obtained in this 
case because there is no event or injury in service that is 
shown to be related to those nonservice-connected diseases.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Here, there is no probative or 
competent evidence relating the Veteran's death to his period 
of active service.  Accordingly, the Board finds that service 
connection is not warranted on a direct basis. 

Nor is service connection warranted on a secondary basis.  
The Board acknowledges that, in the decades leading up to his 
death, the Veteran was treated for PTSD, a disorder for which 
he was granted service connection, and that he reportedly 
incurred a bullet wound to the chest after attempting suicide 
in the 1960s.  However, the Veteran expressly indicated that 
he did not incur any long-term complications from his suicide 
attempt.  Moreover, there are no lay statements from the 
Veteran or the appellant, or any clinical evidence of record, 
indicating that incident contributed to the respiratory and 
other health problems that resulted in his death.  Nor does 
the clinical evidence otherwise suggest that any of the 
Veteran's PTSD symptoms contributed to his death.  

The Board recognizes that the appellant has related the 
Veteran's death to his service-connected PTSD and associated 
symptoms.  However, while the appellant herself is competent 
to testify that the Veteran had suffered for many years from 
emotional problems, she is not competent, as a layperson 
without medical expertise, to provide a diagnosis, opine as 
to medical etiology, or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  

Additionally, the Board is cognizant that, at his August 1998 
VA psychological assessment, the Veteran indicated that his 
heavy drinking had impaired his overall health, and that the 
appellant has since cited alcohol abuse as factor in his 
death.  However, as lay persons, neither the Veteran nor the 
appellant is competent to attribute his alcohol abuse as a 
principal or a contributory cause of his death.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Even if they were competent in this 
regard, however, the Board would not find such a relationship 
to constitute a sufficient basis for awarding service 
connection.  Alcohol abuse and drug abuse, unless they are a 
secondary result of an organic disease or disability, are 
considered to be willful misconduct.  38 C.F.R. 
§§ 3.301(c)(2), 3.301(c)(3).  Thus, even assuming a causal 
relationship between the Veteran's reported alcohol abuse and 
his fatal pneumonia, COPD, stenotrophomonas bacteremia, 
pseudomonas, klebsiella, splenic infarct, and urinary tract 
infection, service connection for his cause of death on such 
grounds is barred as a matter of law, as alcohol abuse would 
amount to willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  

The Board acknowledges that service connection for a 
disability resulting from drug abuse may be warranted where 
such abuse is secondary to, or as a symptom of, a service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  The Veteran indicated at his August 1998 
psychological assessment that he used alcohol to cope with 
the nightmares and sleep disturbances that accompanied his 
PTSD.  However, while the VA psychologist noted the Veteran's 
account of a correlation between his drinking and PTSD in the 
August 1998 assessment report, that psychologist did not 
specifically relate the Veteran's service-connected 
psychiatric disability to his history of alcohol abuse.  Nor 
has any other private or VA medical provider.  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The August 1998 VA 
psychologist's transcription of the Veteran's subjective 
history of alcohol abuse caused by PTSD, unenhanced by 
additional medical comment, does not constitute competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  Howell v. Nicholson, 19 Vet. App. 
535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, 
that psychologist's report does not provide competent medical 
evidence that the Veteran's alcohol abuse was secondary to, 
or as a symptom of, his service-connected PTSD.  

In sum, the preponderance of the evidence demonstrates that 
the Veteran's fatal pneumonia, COPD, stenotrophomonas 
bacteremia, klebsiella, pseudomonas, splenic infarct, and 
urinary tract infection all developed many years after 
service, and were not caused by any incident of service.  
There is no competent medical evidence which relates the 
Veteran's cause of death to his service-connected PTSD, or 
any other aspect of his military service.  Thus, there is no 
basis for service connection for the cause of the Veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Where a Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Benefits are payable to the surviving spouse of a 
"deceased Veteran" in the same manner as if the death were 
service-connected. 38 U.S.C.A. § 1318(a) (West 2009).  A 
deceased Veteran for purposes of this provision is a Veteran 
who dies not as the result of the Veteran's own willful 
misconduct, and who either was in receipt of compensation, or 
for any reason (including receipt of military retired pay or 
correction of a rating after the Veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation, at the time of 
death for service-connected disabilities rated totally 
disabling.  The service-connected disabilities must have 
either been continuously rated totally disabling for 10 or 
more years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the Veteran's separation from service.  The total rating may 
be schedular or based on unemployability.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2009); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003).  

Here, the Veteran was service connected for PTSD, rated as 50 
percent disabling, effective December [redacted], 1973, and as 70 
percent disabling, effective October 8, 1998.  He also had 
been granted a TDIU rating, effective October 8, 1998.  
However, the Veteran did not have a service-connected 
disability that was continuously rated totally disabling for 
10 or more years immediately preceding death.  Nor did he 
have any disability that was continuously rated totally 
disabling for at least five years from the date of his 
separation from service.  Accordingly, the Board finds that 
the totally disabling requirement under 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 has not been met.  Additionally, the 
Veteran was not a former prisoner of war who died after 
September 30, 1999.  Therefore, the appellant's claim under 
38 U.S.C.A. § 1318 must be denied for lack of legal merit or 
entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

As a final point, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claims 
and does not wish in any way to diminish the Veteran's 
combat-decorated service.  The Board, however, is precluded 
from reaching its own unsubstantiated medical conclusions, 
and is instead bound on these matters by the medical evidence 
of record.  Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context 
of a claim for DIC benefits based on service connection for 
the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. 
Appx. 277 (Fed.Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  The content of the notice letter will 
depend upon the information provided in the claimant's 
application.

Here, the RO sent correspondence in March 2006 and a rating 
decision in May 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board acknowledges that the appellant was not provided 
with all of notice criteria required by Hupp; however, the 
Board concludes that the appellant has actual knowledge of 
the disability for which the Veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the Veteran's death was related 
to his service-connected PTSD and associated symptoms.  
However, she does not assert that the Veteran was service 
connected for any of the conditions listed on his December 
2005 death certificate, i.e., COPD, stenotrophomonas 
bacteremia, klebsiella, pseudomonas, splenic infarct, and a 
urinary tract infection.  Nor does she claim that the 
Veteran's death was otherwise related to a service-connected 
disability or to any other aspect of his military service.  
The nature of the appellant's claim reflects her actual 
knowledge of the disability for which the Veteran was granted 
service connection and the conditions for which he was not 
service-connected.  Accordingly, the failure to provide Hupp-
compliant notice is not prejudicial in this case.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


